DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/03/2021 has been entered.
 
Response to Arguments
Applicant's arguments filed 05/03/2021 have been fully considered.
Applicant’s arguments with regards to the 102 are seen as moot in view of the new combination of art being used.  Applicant’s arguments with regards to the 103 of claim 17 is seen as persuasive.  Applicant’s arguments with regards to the 103 of claim 30 is not persuasive as claim 30 was not amended to have all the limitations as presented in claim 17. 

Claim Objections
Claim 17 is objected to because of the following informalities:  the claim states in line 20 that “the first member anti the second member”; it appears that “anti” is incorrect use of the term and should read “and”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 17 and 21-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 17 sets forth a first sensing device coupled to the mechanism with a first and second sensor attached and then a second sensing device attached to the body.  However, in the specification it states paragraph [0043]; specifically that the first sensing device is attached to a portion of the body and includes a first sensor and that the second sensing device includes a second sensor.  In [0046] the specification states that the second sensing device includes a second sensor and a third sensor. [0054] appears to be another embodiment for fig. 7 – which states that the first sensing device is connected to the base element.  The specification does not state that the second sensing device is attached to the body and that the first is attached to the mechanism specifically.  Therefore the location of the first and second sensing devices and sensors is seen as lacking a written description.  It appears applicant is trying to broadly claim 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




Claims 41-44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matusaitis et al., US 20130085498 in view of Mark et al., US 20100249817.

Regarding claim 41, Matusaitis et al. teaches: A surgical device (Fig. 8a-c), comprising:
i.    a body including a first sensing device (Fig. 8a, specifically element 2 which is the hand piece and seen as the body and abstract; specifically the rotation sensor system where the first sensing device is seen as the magnetic member and magnetically permeable member on the tubing of the headpiece and thus the body);
([0045]; specifically the cutting windows and blades), the surgical element being moveable relative to the body (Fig. 8a-c; [0045] specifically where the cutting implements and windows can be rotated); and
iii.    a mechanism for moving the surgical element relative to the body ([0045]; specifically coupling 90), the mechanism comprising
a first member, the first member being moveable relative to the body ([0045]; specifically the first part and second part 90a and 90b which move relative to one another in order to move the cutting window relative to the hand piece);
a second member, the second member being moveable relative to the first member and the body ([0045]; specifically the first part and second part 90a and 90b which move relative to one another in order to move the cutting window);
a second sensing device ([0046]; specifically the sensor 70 and abstract),
and wherein the sensing second device generates an output signal corresponding to the movement of the second member relative to the first member in the mechanism ([0052]; specifically the magnets positions and abstract; specifically where the sensor can sense the flux of the magnetic field based on the position of rotation of the different members). 
Matusaitis et al. does teach that there is am agentic sensor which would be able to show a position or location as seen in the abstract.  Matusaitis et al. does not dislose explicitly that the sensing device can output a signal.  
Mark et al. teaches: wherein the first sensing device generates an output signal corresponding to a location or position of the body (abstract; specifically the angular position sensor for determine position of the outer cannula and Fig. 32; element 343 and abstract and [0136]; specifically the output being signals about position).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the cutting device as taught by Matusaitis el al. to include the output capabilities of the senor as taught by Mark et al.  The motivation to do this 

Regarding claim 42, Matusaitis et al. teaches: wherein the surgical element is moveable relative to the first member and the second member (Fig. 8a-c; specifically where the surgical element located at the end of the device moves via the adjustment of 90a and b).

Regarding claim 43, Matusaitis et al. teaches: wherein the surgical element comprises an inner blade window (Fig. 4; specifically where both tubes have blade windows outer being the opening of 40 and inner being the opening of 30).

Regarding claim 44, Matusaitis et al. teaches: wherein the surgical element comprises an outer blade window (Fig. 4; specifically where both tubes have blade windows outer being the opening of 40 and inner being the opening of 30).

Claims 17, 20-21 and 25-28, 30- 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mark et al., US 20100249817 in view of Holsing et al., US 20130225943.

Regarding claim 17, Mark et al. teaches: A surgical device (Fig. 2, 31), comprising:
a body (Fig. 2 and 31; specifically the portion that is not the tip 44/47 – hand piece 42); a surgical element connected to the body, the surgical element being moveable relative to the body (Fig. 2, 31 and 34; specifically element 44 and 47 which is a cutting tip and thus moveable for cutting and a cannula at the tip for rotating Fig. 2, 31 and 34; the cutting implement on the end of the tip); a mechanism for moving the surgical element relative to the body by at least one of relocating, repositioning, or reorienting the surgical element (Fig. 34, element 60 connected to the entire body of the device which moves element 44 with regards to element 47 which is seen as repositioning or reorienting); the mechanism comprising:
a first member (Fig. 31-34; specifically the different elements that allow for translation of the cutting implement for example elements 58-60); and 
a second member, the second member being movable relative to the first member (Fig. 31-34; specifically the different elements that allow for translation of the cutting implement for example elements 58-60);
 a first sensing device connected to the first member (abstract; specifically the angular position sensor for determine position of the outer cannula and Fig. 32; element 343 where if an element is connected in some way to the member than it is seen as fitting the limitation of the claim the different elements are on the body relative to the mechanism that is moving the cutting end and therefore is seen as connected (if applicant wishes for the sensing devices to be sensors in direct contact and on the members this should be explicit in the claim)),
a second sensing device connected to the second member (Fig. 33; specifically where the sensor 343 is attached to a member which can be seen as the first member as they are attached to different elements that connect to elements 58-60 and Fig. 34; specifically sensors 342 which are attached to 334 which in turn is attached to elements of the device attached to the mechanism and thus the first and second member; where if an element is connected in some way to the member than it is seen as fitting the limitation of the claim the different elements are on the body relative to the mechanism that is moving the cutting end and therefore is seen as connected (if applicant wishes for the sensing devices to be sensors in direct contact and on the members this should be explicit in the claim))
and a third sensing device attached to the body (abstract; specifically the position transducer, Fig. 31/34 one of elements 342 are seen as attached to the body as it connects to the body of the device)
wherein the first sensing device generates and sends to a guidance system a first output signal corresponding to a location or orientation of the first member in a surgical environment and wherein the second sensing device generates and sends to the guidance system a second output signal correspondent to a location or orientation of the second member in the surgical environment (abstract and [0136]; specifically the output being signals about position based on positions of sensors and connected to the tracking and navigation systems).
Markt et al. do not explicitly teach that the sensor information is used for sending the information to an image guidance system in order to visual represent different areas of the device.  However, Holsing et al teaches: Wherein the image guidance system uses the first  ([0082]; specifically the electromagnetic sensors that are used in the tracking system and that they can show locations as seen in Fig. 5).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the cutting device as taught by Mark el al. to include the imaging aspect of the guidance and sensor system as taught by Holsing et al.  The motivation to do this would be to allow for magnetic fields to be used in order to know the location of elements while inside a patient as illustrated by Holsing et al. 

 Regarding claims 31 and 32, Mark et al. teaches: wherein the first sensing device and the second sensing device is an electromagnetic image guidance system sensor, a visual image guidance system sensor, or both ([0136]; specifically that there are different sensors including optical transducers which are seen as visual image guidance system sensors).

Regarding claim 33, Mark et al. teaches: wherein the surgical element is not separable from the body (Fig. 31; specifically the cannulas are attached to the body).

Regarding claim 34, Mark et al. teaches: wherein the first sensing device, the second sensing device, or both is a six-degree of freedom sensor ([0131]; specifically the optical transducers for tracking data or movement in six degrees of freedom).

Regarding claim 35, Mark et al. teaches: wherein the surgical element comprises an inner blade window ([0048]; specifically open distal end of inner cannula).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOANNE M HOFFMAN whose telephone number is (303)297-4276.  The examiner can normally be reached on Monday - Friday 9:00 AM-5:00 PM MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (571) 272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOANNE M HOFFMAN/Acting SPE, Art Unit 3793